Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 11, 12, 15-28 and 33 of copending Application No.16/484,479 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a POSITA could .have make and use the method of manufacturing a transfer film including a seed layer, make and use a circuit board and make and use an etching solution composite using the claims recited in provisional application 16/484,479. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant will note what claims the examiner has allowed in another of assignee’s application i.e. S.N. 16/484,479 wherein each of the 4 authors in the instant application are also listed in said S.N. 16/484,479.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are further rejected under 35 U.S.C. 103 as being unpatentable over  Min Jun Kim et al (Korean Pat Doc. 101630435 B1) hereinafter Min Jun Kim et al. in view of Lee et al (Korean Pat. Doc.101044790 B1); hereinafter Lee et al.
 Min Jun Kim et al teach a method for  manufacturing an embedded printed circuit board, the method comprising the steps of: preparing a plating seed layer (214) (figure 2 ); forming, on the plating seed layer (214), a first resist pattern layer having a contact region that selectively exposes the plating seed layer (214) (figure 3); forming a first circuit pattern layer (220) by performing a plating process (figure 3); forming a first interlayer insulating layer (232) on the first circuit pattern layer (220) (figure 4); and removing the plating seed layer (214) ( figure 12).. Lee et al teach that a second circuit pattern (34) is made of a material different from the material of a seed layer 
. As further applied to Claims 6 and 9 wherein the bonding force between the carrier layer and the seed layer is less that the bonding force between the insulating layer and the seed layer even though Min Jun Kim and Lee et al are silent with respect to this limitation the limitation must be true. Otherwise the object of applicant’s invention would not work.  Min Jun Kim et al teach transferring the seed layer and the carrier to an insulative layer. The limitations recited in applicant’s Claims 6 and 9 are held to have been obvious in view of Min Jun Kim et al/Lee et al. As further applied to Claim 7 inasmuch as Min Jun Kim et al teach an Ag-epoxy (which is a thermoset) and polyimide (232) on the seed layer (214) before the plating step the limitations recited in said Claim 7 are held to have been obvious in view of Min Jun Kim et al/Lee et al. As applied to Claim 8 inasmuch as the limitation recited in applicant’s Claim 8 must have been met or otherwise the object of applicant’s invention could not be achieved i.e. the seed layer being integrated with the thermosetting resin layer and then being cured in a bonding step.  Even though neither Min Jun Kim not Lee et al explicitly teach the limitations recited in said Claim 8 nevertheless a POSITA in this art would have been able to perform the steps recited in said Claim 8 and therefore the limitations recited in said Claim 8 are held to have been obvious in view of Min Jun Kim et al/Lee et al. As further applied to independent Clam 10 inasmuch as Min Jun Kim et al teach a transfer film preparing step in which a seed layer and a carrier layer are stacked on an insulating 

    PNG
    media_image1.png
    763
    1180
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    763
    1180
    media_image1.png
    Greyscale

		Figure 1
That is the limitations recited in said independent Claim 10 are held to have been obvious in view of Min Jun Kim et al/Lee et al.
Claims 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Min Jun Kim et al taken in view of Lee et al. and Park et al (Korean Pat. Doc.1020130130515 A); hereinafter Park et al.
inter alia Park et al teach  an etching solution for forming a silver containing pattern, which comprises: 0.5-10 wt.% of an oxidizing agent that is made of a triple salt comprising potassium peroxymonosulfate, potassium bisulfate, and potassium sulfate; 0.1-2 wt.% of ammonium phosphate; 0.1-5 wt.% of oxalic acid, which is a chelating agent  and 5-15 wt.% of acetic acid for increasing wettability with the balance being water, such that the total weight of the composition is 100% . It would have been obvious to combine the three teachings and provide a method of manufacturing a circuit board  by selectively  etching a seed layer the method including preparing a transfer film (212) in which a silver seed layer (214) and a carrier member (200) are stacked on an insulative resin layer, stripping the carrier member (200) from the transfer film (212) to expose the seed layer (24), forming a circuit pattern (220) and etching the seed layer (24) exposed through the circuit pattern and removing the seed layer (214) exposed through the circuit pattern. As further applied to Claims 11 and 17 Park et al teach an etchant specifically made for etching Ag or Ag alloys and therefore it .
Claims 1-10 are further rejected under 35 U.S.C. 103 as being unpatentable over Narabashi et al (Japan Pat. 2014046600 A); hereinafter Narabashi et al.in view of Hiroaki et al (Japan Pat. No. 2010222657 A); hereinafter Hiroaki et al.
Narabashi et al teach a thin film with an ultra thin copper layer foil sheet and the ultrathin (seed) copper layer. The carrier copper foil sheet has a copper foil base material and a coating layer with which the surface of the copper foil base material is coated and which includes a material containing a metal other than copper. The ultrathin copper (seed) layer (3) is bonded to the coating layer (2) of the carrier copper foil sheet/wiring board (2”). The bonded surface of the coating layer to the ultrathin copper (seed) layer has 150 nm or lower arithmetic average roughness (Rd). The ultrathin copper (seed) layer is deposited by an electron beam vapor deposition method and has a 50-5000 nm thickness. Additionally Narabashi et al teach transferring an inter alia an epoxy or a thermoplastic resin (Cf..para (0035)) the limitation recited in said Claim 7 is held to have been obvious in view of Narabashi et al/Hiroaki et al. As further applied to Claim 8 inasmuch as Narabashi et teach laminating the ultra thin copper (seed) layer having an attached adhesive film to the prepreg layer using heat and pressure (Cf. para. (0096)) it is held to have been obvious to supply the adhesive film e.g. a thermosetting or a thermoplastic/thermosetting resin (Cf. paras, (0030-0036)) as uncured onto the .
Claims 10, 11,16 and 17 are further rejected under 35 U.S.C. 103 as being unpatentable over Narabashi et al taken in view of Hiroaki et al and also Park et al 
Since the teachings of each of these documents have already been provided the teachings are not repeated. It would have been obvious to combine the three teachings 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729